                     Case 1:19-mc-00145-TSC Document 29-6 Filed 11/05/19 Page 1 of 20




·.......__ ..                         CONFIDENTIAL
                                      DEPARTMENT OF CORRECTION
                                             /ND/ANA STATE PRISON
                                              FACILITY DIRECTIVE

                                   ISP 06-26: EXECUTION OF DEATH SENTENCE
                                              Revised Jannary 22, 2014
                                                Supersedes ISP 02-04


                A.     PURPOSE:
                       The purpose of this procedure is to establish appropriate guidelines to enable the
                       Indiana State Prison to comply with state statutes governing the administration of
                       the Death Penalty.

                B.     LEGAL BASIS:
                       1.     IC 35-38-6-1 EXECUTION OF l)EATH SENTENCE: SPECIFIED
                              TIME AND DATE: EXECUTIONER:
                              a.      Section 1:
                                      i.      The punishment of deaih shall be inflicted by intravenous
                                              injection of a lethal substance or substances into the
                                              convicted person;
                                      ii.     In a quantity sufficient to cause 1he deaih of the convicted
                                              person; and,
                                      iii.    Until 1he convicted person is dead.
                      2.      IC 35-38-6-5 PLACE OF EXECUTION OF DEATH SENTENCE:
                              a.      Section S:
                              The execution must take place inside the walls of the State Prison, in a
                              room designed for that purpose. The Depar1ment of Correction shall
                              provide the necessary room, equipment and supplies to carry out the
                              execution as provided in this chapter.
                     · 3.     IC 35-38-6-6 PERSONS PERMITTED TO BE PRESENT AT THE
                              EXECUTION OF DEATH SENTENCE:
                              a.      Secti1m 6:
                                      Only the following persons may be present at the execution:
                                      i.     The Superintendent and any of his JI 7         2 who are
                                             necessary to assist him in the execution;
·-..._   .. •



                                                         Ex. 6 - Page 1
   Case 1:19-mc-00145-TSC Document 29-6 Filed 11/05/19 Page 2 of 20



ISP 06-16: EXECUTION OF DEATH SENTENCE                                  Page2of14
January 22, 2014
               CONFIDENTIAL
                ii.    Up to two (2) physicians;
                iii.   The Spiritual Advisor of the convicted person;
                iv.
                v.     The convicted person may invite up to, but no more than,
                       five (5) relatives or friends to attend.
                vi.    Up to eight (8) of the following members of the victim's
                       immediate family who. are at least 18 years of age;
                       a.      The victims spouse
                       b.      One or more of the victims children
                       c.      One or more of the victims parents
                       d.      One or more of the victims grandparents ·
                       e.      One or more of the victims siblings
                The offender shall submit his list of witness names and their
                relationships: (:fumily, friends, and spiritual advisor) to the
                Superintendent for approval at least twenty (20) days prior to the
                execution date.
                If there was more than one (1) victim, no more than (8) eight
                persons who are members of the victim's immediate families may
                be present at the execution.
                If an agreement between the victim's immediate family members
                can not be reached, the Superintendent shall conduct a lot'cery to
                determine which m=bers are selected to be present at the
                execution.
               The Superintendent shall provide a support room for the use of an
               immediate family member of the victim who is not selected to be
               present at the execution and persons invited by fue immediate
               family for support
               The Superintendent may exclUde a person from viewing the
               execution if it is determined that the presence of the person would
               threaten fue safety and security of the Indiana State Prison. The
               determination will be provided in writing.
               The Department of Correction shall keep confidential the identities
               of persons who assist fue Superintendent of the Indiana State
               Prison in an execution and may classify as con:fidential and
               withhold from the public any part of a document relating to an
               execution that would reveal the identity of a person who assists the
               Superintendent in the execution.

                                          ·-~




                                 Ex. 6 - Page 2
     Case 1:19-mc-00145-TSC Document 29-6 Filed 11/05/19 Page 3 of 20



ISP 06-26: EXECUTION OF DEATH Sillll"TENCE                                 Page 3of14
January 22, ZOl 4
                   CONFIDENTIAL
c.     NEWS MEDIA:
       1.    Central Office Executive Staff shall designate a Central Office staff person
             to assist the State Prison in the coordination of media communications.
             The designated Central Office staff person shall be present at the State
             Prison to assist with the media during the period preceding the execution.
             Additionally, the Superintendent shall designate a staff person to assist
             with coordinating media activities.
       2.   Authorized and properly identified representatives of the news media shall
            be permitted access to an appropriately equipped designated area within
            the Administration Building. Media personnel must remain in the
            desig)'lated area of the Administration Building until the execution has
            been completed. The Superintendent or designee shall assign a staff
            person to remain with the media personnel at all times while they are in
            the facility.
       3.   Media personoel shall not be permitted to witness the execution or to be in
            the execution area Tue only exception to this rule is if the offender
            requests, in writing, that a member or members of the media be present
            The name of the individual(s) must then be included on the list of five (5)
            persons v;ho are invited by the offender to witness the execution_
      4.    Under no circumstances will cameras or recorders not under the control of
            the Department of Correction be permitted in the execution area

D.    COMMUNICATION SYSTEMS:
      1.    Prior to an execution date, the Superintendent or designee shall ensure
            appropriate communications systems are established in close proximity to
            the Execution Chamber. At a minimum, this communication area shall
            consist of the following.
            a.     A dedicated telephone line to the Governor's office and residence;
            b.     A dedicated telephone line to the Supreme Court Administrator;
            c.     A dedicated telephone line to the Indiana Department of
                   Correction Central Office Command Center
            d..    A dedicated FAX line with FAX Machine;
            e.     An open telephone line between the Exeeution Chamber and the
                   Indiana State Prison Co=and Center;
            f.     An open telephone line between the Lethal Injection Ch=.ical
                   Room and the Assistant Superintendent/Physician's Room;
            g.     Two-way communication radio open to outside areas, on a
                   frequency separate for the frequency used for general in-house
                   communications.




                                     Ex. 6 - Page 3
     Case 1:19-mc-00145-TSC Document 29-6 Filed 11/05/19 Page 4 of 20



ISP 06-26: EXECUTION OF DEATH SENTENCE                                         Page 4of14
January 22, 2014
                    CONFIDENTIAL
       2.    Tue Superintendent or deSignee shall eusure that adequate staff persons           ·... /
             are assigned to continually monitor the communication system during the
             time preceding the execution,

E.     SELECTION OF EXECUTION TEAM AND SUPPORT PERSONNEL:

       1.    When an Execution Team vacancy occurs, the Superintendent or designee
             shall appoint a Screening Committee to assist with the Execution Team
             selection process. This committee shall consist o:t; at a minimum, an
             ol · 1· · it   r · lift :           l   ·1@1   1;        ;   s;    L   a    a
                                           . Tue Screening Committee shall interview
             appropriate personnel and assess their emotional stability and their
             willingness/ability to handle the stress of.assisting with the execution_ The
             following issues are discussed:
       Personal History and Background
             a.     Obtain information· about the individual in order to ascertain
                    whether or not they have life experience which might make their
                    participation more difficult
             b.     Determine values regarding death penalty.
             c.     Detennine religious values, and talk about potential conflicts in
                    regard to taking another person's life.
             d.     Obtain information about the individuals personal support system
                    i.e., family, friends etc. that are available to help cope with stress.
       Medical/Psychological Background
             a.     Detennine this person's belief about their medical/physical ability
                    to cope with stressful situations.
             b.     Solicit examples of how dlis person copes with other stressful
                    situations in their life.
             c.     Establish current coping mechanisms used by this person and
                    evaluate their ability to learn new skills ifnecessary.
             d.     Evaluate levels of trust this person has in their own ability to carry
                    out difficult tasks, and their perceived beliefs of how others view
                    that ability.
             e.     Defuie this individual's interpretation of confidentiality.
             :E     Identify issues that would prevent them from carrying out this type
                    of duty.
             g.     Detennine if they have ever been involved with a counseling
                    experience and what their reaction was to that
      Professional Experience
             a.     Identify professional experiences i.e. departmental, custody,
                    educational, admini stra:tive and medical that would aid them in
                    perfonning this task.
                                                                                              ·----·


                                      Ex. 6 - Page 4
     Case 1:19-mc-00145-TSC Document 29-6 Filed 11/05/19 Page 5 of 20



ISP Ci6-26: EXECUTION OF DEATH SENTENCE                                       Page 5 of14
January 22, 2Cil4
                     CONFIDENTIAL
              b.      Identify professional characteristics of this individual and what
                      role they played in making them a candidate to become a member
                      of the team.
       2.     Following the individual screening process, the Comniittee shall provide a
              list of candidates to the Superintendent. The Superintendent shall approve
              the personnel who will assist in the. execution.
       3.                                  or designee and                          shall
              select, subject to the approval of the Superintendent, personnel who will
              perform support roles in the execution process; including, but not limited
              to: Securi1y, Communications, and other appropriate support activities.
       4.     During the preparation for an execution, should a staff person desire to be
              relieved of these responsibilities or should observations of a staff person's
              behavior dictate that he/she may be unsuitable for the task; .he/she will be
              relieved of these duties. In either case, the Superintendent or his designee
              shall contact the Site Coordinator for the Critical Incident Stress
              Management Team (CISM) to arrange a debriefing session with the staff
              person(s).
       5.     The Superintendent or designee shall locate and select a physician to be
              present at the .State Prison at the time of the execution; an alternate
              physician will also be notified and available in the event the primary
              physician is unable to be at the facility. This physician's duties shall be to
              perform a cut-down procedure should the I.V. team be unable to find a
              vein adequate to insert the Angiocath. (The protocol for a venous cut
              down procedure is outlined in Appendix A) and to pronounce death after
              the execution has occurred

F.    TEAM TRAINING:
       Staff selected fur the Execution Team are trained at least quarterly. The training
       includes intensive cell extraction!restraint training, protocols in starting l.V.'s
       including practical training with regional EMS oversight Lighting is evallli!l"ed
       during training sessions by the team. The LV. team also uses an intravenous
       light and equipment such as a venoscope, which assists in identification and
       finding of veins to start the l.V, Practical training is conducted in the chamber so
       that staff are well prepared and accustomed to the environment prior to the actual
       execution.
       Staff are trained by a licensed physician in the mixing, preparation, and
       administration of the Socfuim Thiopental, Pentobarbital or Brevital, Pancuronium
       Bromide or V ecuronium and Potassium Chloride.               In the event of an
       unavailability of a sufficient quantity of Sodium Thiopental from available
       resources, a sufficient quantity of Pentobarbital, or Brevital will be acquired and
       administered in the place of the Sodium Thiopental. This training includes an




                                        Ex. 6 - Page 5
     Case 1:19-mc-00145-TSC Document 29-6 Filed 11/05/19 Page 6 of 20



ISP 06-26: ·EXECUTION OF DEATH SEI\'TENCE                                       Page6 of14
January 22, 2014
                      CONFIDENTIAL
       examination of how the drugs are transferred to the syringes, (numbered, color
       coded and identified by name of drug), and delivered.

G.    PRELIMINARY PROCEDURES:
      1.       Thirty (30) days prior to a scheduled execution or one (1) week after
               receiving an Execution Order,                           t or designee,
               the        ·                                     n,w            · ilt
            1;;::v;:;e,                               .                         tive and the
           J                  , who will be the offender's contact person, will attend a
               meeting with the condemned offender. They will discuss the lethal
               injection procedures, establish a visiting list for approval, and determine if
               the offender wishes to prepare a will and write a last statement. The
               offender shall receive translated instructions ·and materials if English is not
               his primary languiige. If a literacy problem exists, a staff member will
               assist the offender in understanding the material. If the offender refuses to
               leave his cell for the notification meeting, the .Superintendent may meet
               with the offender in front of his cell and provide him a packet of the
               applicable information, including appropriate timelines.
      2.       The offender will receive a full medical evaluation, including venous
               access approximately thirty (30) days prior to a scheduled execution. A
               weekly assessment of the offender's veins will be conducted up to the day
               of execution. Fluids will be provided orally to maintain hydration.               ·,__..,·

      3.       The facility shall be constantly monitored during the days immediately
               before the scheduled date of execution. Activities of the facility may be
               acljusted in order to maintain a proper level of security.
      4.       Visitors of the condemned will visit in conjunction with regular visiting
               hours, 8:00 a.m. through 4:30 p.m. Extended visiting hours (visitation)
               may be requested and approved only by the Superintendent or designee.
               Legal counsel shall be subject to the same hours listed above.
               Approved spiritual advisors may visit longer if extra time is requested and
               approved in advance by the Superintendent or designee. All visits will
               conclude by 10:00 p.rn.
      5.       Prior to the scheduled date of the execution, the Superintendent or
               designee shall arrange for the execution room to be equipped, and for the
               necessary supplies to be ordered.
      6.    An inspection of the building and immediate area housing the execution
            chamber will be made weekly, thirty (30) days prior to the scheduled date
            of execution, and five (5) days prior to the sclieduled execution,
            inspections will be conducted daily. The inspection will be conducted by
            the Assistant Superintendent of Operations, the Physical Plant Supervisor,
            and the Custody Supervisor. This inspection will concentrate on the level
                                                                                                 '··--/




                                         Ex. 6 - Page 6
  Case 1:19-mc-00145-TSC Document 29-6 Filed 11/05/19 Page 7 of 20



ISP 06-26: EXECUTION OF DEATH SENTENCE                                        Page7of14
January 22, 2014
                   CONFIDENTIAL
            of security and sanitation of the building in general, and more specifically,
            the immediate area where the execution will occur.
     7.     At the discretion of the Superintendent, the condemned offender may be
            moved to                                                   , within thirty (30)
            days of the scheduled date of the execution. The custody staff person
            assigned to this post shall maintain constant supervision of the condemned
            offender and will maintain a Jog, recording the offender's activities and
            visitors. In the event the condemned offender is not moved                  , he
            will be moved to
            Custody staff are to maintain observation of the offender and maintain a
            log, recording the offender's activities and listing all persons entering and
            exiting the housing unit                                ·
     8.     Prior to the scheduled date of the execution, the Superintendent shall
            determine the appropriate time to move the condemned offender to a
            holding cell in fue Execution Chamber. When moved, appropriate staff
            shall be· assigned to maintain security and continue constant observation of
            the offender. Staff are to maintain a log, recording the offender's
            activities and listing all persons entering and exiting the execution
            chamber. The offender may have in his possession .the following items:
            Bible or equivalent religious book, up to 20 photographs, address book,
            eye glasses, appropriate Vl'riting materials and any oilier items as approved
            by the Superintendent or designee. A television and telephone will be
            provided for the offenders use. All telephone calls will be logged.
     9.     If the condemned offender wishes to receive a special meal, he will be
            permitted to order his choice of food (within reason, based on availability
            and legality) seven (7) days prior to execution. This meal will be eaten
           thirty-six (36) to forty-eight (48) hours before the execution and is to be
           consumed in one sitting, not exceeding 4 hours. Any leftovers will be
           removed from the cell and discarded. The condemned offender is to have
           nothing to eat or drink past 12:00 p.m. on the day of the execution. A
           limited amount of water will be permitted in order to take oral memca!ion.
     10.     If requested, an approved spiritual advisor .or prison chaplain may be
             present with the offender on the day preceding the execution to provide
             pastoral care and sacramental functions. The name of the spiritual advisor
             must be submitted to the Superintendent or designee fur approval a
             minimum of twenty (20) hours prior to the execution. The spiritual
             advisor may visit in the Execution Chamber until 10:00 p:m. the night
           · preceding tlie execution.
    11.    The offender may be provided a sedative upon request. The strength
           should be sufficient to calm him, however not enough to render him
           unconscious.




                                     Ex. 6 - Page 7
     Case 1:19-mc-00145-TSC Document 29-6 Filed 11/05/19 Page 8 of 20




ISP 06-26: EXECUTION OF DEATH SENTENCE                                          Page 8of14
January 22, 2014
                         CONFIDENTIAL
           12.    One team member will be available to translate if English is not 1he
                  offender's primary language.

H.     RECORD KEEPING:
           Upon receipt of the death warrant from the Sentencing Court all correspondence
           will be forwarded to the Superintendent's Office. Examples include the
            following and other documents per the Superintendent: (Request for interviews,
           petition for clemency, clemency schedule, request for modification of visitaJion,
           personal autopsy preference, last will and testament, request for spiritual
            advisor, request for execution witness, request for last meal, media statemenis or
           requests, news releases, faneral arrangement, confirmation of coroner and
           fanera/ home, E-Squad Security Procedures, victim witnesses, master visiting
           list, staff authorized in the Execution Chamber and Command Center, facilitj
           memos, all chamber inspection reports, team practice, rehearstil schedule, all
           observation logs and CISM debriefing schedule.) Upon confirmation of a stay
           of execution or completion of an execurion all documents will be forwarded to
           administrative services to be maintained for an indefinite period of time.

I.     EXECUTION PROCEDURES:
       1.        The execution of an offender shall generally occur between 12:00
                 midnight and no later than an hour before sunrise on a date fixed by the
                 sentencing court. The execution must not occur until, at least, one -           .__,,·
                 hundred ( 100) days after the convictioi:J..
       2.        An example of an execution schedule is located at Appendix C.
       2



                 ;:·, ~-
                 :· j t q
                                   1;-•25 ls-:
                                        -~ :-~:
                                                                   :-          11 a•'v
       1




       6.        An appropriate number of Department of Correction staff, previously
                 selected, along with the Superintendent and the Execution Director (or
                 their designees) shall be present to assist with the execution.
      7.         The Superintendent or designee shall designate staff to monitor the
                 communications systems put in place for the execution.
       8.        Persons authorized to be in the facility command center are as follows:
                 The Commissioner for the Department of Correction or designee; his/her
                 Executive Staff and the Department Public Information Officer and
                 Attorney. A representative from the Attorney General's Office. The
                 facility                                     .      .



                           •
                                          Ex. 6 - Page 8
  Case 1:19-mc-00145-TSC Document 29-6 Filed 11/05/19 Page 9 of 20



ISP 06-Ui: EXECUTION OF DEATH SENrENCE                                  Page9of14
January 22, 2014
                 CONFIDENTIAL
                                                                           --er

     9.   The Execution Director or designee will record the steps taken during the
          execution process and log the times. The following times are approximate
          and denoted so by an*:
                               Injection Team prepares two (2) sets equaling eight
                                (8) syringes to be used during the execution. Drug
                                preparation and administration is outlined in
                                Attachment B. Transport the Execution Team
                                members to the Execution Chamber. N Team set
                                up Ntrays.
                               The physician is transported to the Execution
                                Chamber.
                               Injection Team transported to the Execution
                                Chamber.
                                Superintendent or designee and41•••••••
                               report to the Execution Chamber
                               E-Squad escorts offender witnesses through the
                                Custody Hall to the chapel, a chaplain is available if
                               needed.
                               Superintendent calls the command center to ensure
                               the execution is to proceed.
                               Extraction Tearn notified by radio.
                 i.     At the command of the Superintendent or designee, the
                        Extraction Team will approach the holding cell and ask the
                        condemned offender to approach the cell door and be
                        handcuffed.
                 ii.    After being handcuffed, the Extraction Team Leader will
                        ask the offender to step l;>ack and place his hands above his
                        head, on the wall in front of him. (If the condemned
                        offender refuses to . cooperate, Departmental Extraction
                        Policy will be used.)               ·
                 iii.   The Extraction Team Leader will unlock the cell door to
                        allow the Extraction T earn to enter. Tue offender will then
                        be e5corted from the cell and walked into the Execution
                        Chamber. He will be assisted onto a stationary gurney.
                        His legs will be secured to the gurney with soft leather
                        restraints on bis ankles, as well as a soft leather strap that
                        will go across bis chest and upper arms. His wrists will be
                        secured to the gurney with hard restraints. The team leader
                        will ensure good circulation of fue extremities. The
                        Extraction Team will return to fue holding cell staging area,
                        out of view of any witnesses.




                                 Ex. 6 - Page 9
 Case 1:19-mc-00145-TSC Document 29-6 Filed 11/05/19 Page 10 of 20



ISP 06-26: EXECUTION OF DEATH SENTENCE                                Page 10of14
January 22, 2014
               CONFIDENTIAL
                              L V. Team is notified by radio to move in. Upon
                              iadio noti£cation the LV. Team will insert an
                              Angiocath into each of the condemned offender's
                              arms, attach the necessary tubing, and start an I. V.
                              flow by slow infusion consisting of a saline
                              solution. Continued observation of the LV. site will
                              be conducted to monitor for infiltration. The
                              catheter must be properly secured by the use of
                              tape. The lV process will be observed by the
                              physician, Superintendent,                         and
                              the Injection Team. The I.V. Team will make four
                              (4) attempts per ann to insert an Angiocath. If
                              successful, LV. Team announces ''I.V. process
                              completed". They then proceed to the holding cell
                              staging area
                              If unsuccessful, the Superintendent will notify the
                                   ·             ·           to initiate cut-down
                              procedures.       Protocols will be followed in
                              accordance with established procedures for venous
                              cut-downs. (Appendix A).               The ........_ ...
                                                   annmmces        "I. V.   process
                              completed". The physician is escorted to the
                              holding area,
                                                                                          ··--··
                              The . . . . . . . . . . . . . . will then read the
                              Execution Order to the condemned offender.
               i.      After the Execution Order has been read, the
                       Superintendent or designee will then ask the condemned
                       offender if he has any last words if he does they will be
                       recorded by the                            r,
                                  1
                      .ii 9 · ·       \ ond the Injection Team.
               (NOTE: The .condemned offender y.ril1 be given ample opportunity
               to prepare a written statement prior to the execution.)
               ii.     The                      passes the hand held recorder to the
                                              , checks LV. tubes and notifies the
                      •••-·--~-. . . . . .Ii.lt:r to transport the
                       witnesses into the viewing area by radio.

               iii.   Victim witnesses will be escorted from the Assistant
                      Superintendent's office or designated area to the Execution
                      Chamber and seated left of the partition.               and
                      ""'1!•••1a  will provide secUrity.
               (NOTE: The victim witnesses who do not wish to view the
               execution or cannot view the execution will remain in the Assistant
               Superintendent's office or designated ·area.)
                                                                                         ·..___....




                               Ex. 6 - Page 10
           Case 1:19-mc-00145-TSC Document 29-6 Filed 11/05/19 Page 11 of 20


         ISP 06-26: EXECUTION OF DEATH SENTENCE                              Page 11 of14
         January 22, 2014
                        CONFIDENTIAL
                        iv.     Offender witnesses will be escorted from the Chapel and
·-   /
                                seated to the right of the partition.             and ~
                              .....-wm     provide security
                                       Witnesses in place notification of such by
                                      .fi                    I     § $2
                                       T1ie Superintendent checks with the Command
                                       Center to proceed.
                                       The Superintendent orders the lights to be dimmed
                                       and the viewing window blinds and louvered doors
                                       opened.
                                       The Superintendent instructs the Injection Team to
                                       proceed.
                                       The Injection Team then proceeds, advising the
                                       Superintendent, . by radio, after each syringe.
                                       Extreme care will be exercised during selection of
                                       the series of syringes. The Injection Team members
                                       will verify the syringe by (number, color code, and
                                       description)· prior to use. Once the "Proceed"
                                       command is given, the injection procedure will
                                       begin with slow even syringe pressure. I.V. lines
                                       will be constantly monitored by the Physician,
                                       Superintendent,                        and Injection
                                       Team for leaks or stoppage.
                        If this situation should occur, immediately transfer to the
                        alternate arm.and begin at Step 1 of the injection procedure.
                                      a)       Step .1 Completed
                        NOTE:.        The Physician, Superinten;id~e;;;nti,,.iiiiiil___
                                     ~··•nd Injection Team will exercise close and
                                      vigilant monitoring of the offender to ensure the
                                      surgical depth or si.irgical plane is deep enough so
                                      that the offender feels no pain and is unconscious.
                                      This depth is characterized by loss of
                                      consciousness, Joss of reflex/muscle response and
                                      loss of response to noxious stimuli.
                                      Superintendent advises the Injection Team to
                                      proceed to Step 2.
                                      b)      Step 2 Completed _ _ _ _ _ _ __
                                      Superintendent advises the Injection Team to
                                      proceed to Step 3.
                                      Once Step 3 begins the injection procedure will
                                      continue until all of the chemicals have been
                                      injected into the condemned offender and he is
                                      pronounced dead_
                                      c)      Step3 Completed _ _ _ _ _ _ __




                                        Ex. 6 - Page 11
  Case 1:19-mc-00145-TSC Document 29-6 Filed 11/05/19 Page 12 of 20


ISP 06-26: EXECUTION OF DEATH SENTENCE                                        Page 12of14
January 22, 2014
               CONFIDENTIAL
                            d)      Step 4 Completed _ _ _ _ _ _ __
                            e)      Step 5 Completed _ _ _ _ _ _ __
                            "Process Completed"
                            Following the completion of the injection process,
                            the Superintendent will then order the blinds and
                            louvered doors to be closed and the lights turned up.
                            The Physician comes out and pronounces time of
                          · death, and then returns to the holding area.
                            If the offender's heart has not stopped, the
                            Physician will return to the holding area, the lights
                            will be dimmed, the blinds and louvered doors will
                            be reopened, and the Superintendent or designee
                            shall order the injection procedure to be repeated.
                            After this procedure is completed, the blinds and
                            louvered doors will be closed, and the lights turned
                            up.
                          The Physician comes out and pronounces time of
                          death, and then returns to the holding area_
                          The Superintendent advises the Command Center of
                          the time of death and of the last stai=ent if there is
                          one.
                          The ~ .- - - -        1 rnotifie,~iltll!ll. . . .111....

                          ? 7        that the Witnesses may leave. The
                          offender witnesses will be picked up at the
                                                                           . They
                          are to be driven out of the facility
                                                                     The victim
                                      will                       waiting vehicle
                                                                          .       y-

                          The victim witnesses who did not view the
                          execution will be picked up


                           t     S ts 5,rn&la t3 Ml &&!1$1&              a      1-     91'9
                          ISP staff will be available to address questions.


                               ••••••ir
                          oiii11111Wlil!!l!llllillllll!!lilll....lllli~lll!l..lt•ornotifiesthe
                                               when the visiting areas are clear.
                                 Team, Injection Team, Extraction Team are
                           authorized to leave by the Superintendent
                               ·           ·        t and Physician depart
                           Superintendent returns to the command center.
                                                                                                 ···--~·




                            Ex. 6 - Page 12
           Case 1:19-mc-00145-TSC Document 29-6 Filed 11/05/19 Page 13 of 20


      ISP 06-26: EXECUTION OF DEATH SE.NTENCE                                        Page 13of14
      January 22, 2014
                                  CONFIDENTIAL
                                              Members of fue Execution Team and4••r.r
                                               @$   a         I  3 I I d may be requested by the       r ..
                                                    1            F or designee to assist the4111•1>
                                              Pill            I in the preparing, photographing and
                                              :fingerprintiog of fue body: The Superintendent or
                                              designee may request that color 35min photos are
                                              taken and maintained in the Internal Affairs office.
                                              The            is escorted to the Execution Chamber
                                              to photograph, clirim, and prepare the body for
                                              transportation.
                                              The body will be released to the             utilizing
                                              established departmental procedures.
                                              The hearse will enter the institution ~

                                              S&L&StL The deceased will be loaded into the
                                              hearse for transport to the funeral home.

      J.      CODES FOR COMMUNICATION:

                                      t

             R
                     I

                         22&2 3   1           z;        c
                                          r
...                                                          (2 members will have headsets)
                                                             (2 members will have headsets)
                                                             (2 members will have headsets)
             st      aw                         HJ I i4Y
      K.     POST EXECUTION PROCEDURES:
             1   I   After fue body has been removed from the facility, a representative of the
                     facility or Department of Correction shall make a stat=ent to the news
                     media.
             21      Following the execution, any staff who request it, shall meet with CISM
                     staff for debriefing:
             3   I   The Superintendent or designee shall return the Execution Warrant to the
                     Clerk of the Sentencing Court as soon as possible following the execution
                     of the offender:
             41      The Superintendent shall conduct a debriefing, separate from fue
                     debriefing by CISM, to identify conc=s with personnel involved with fue
                     execution process: This debriefing shall be conducted as soon as practical
                     following the execution.




                                               Ex. 6 - Page 13
     Case 1:19-mc-00145-TSC Document 29-6 Filed 11/05/19 Page 14 of 20



ISP 06-26: EXECUTION OF DEATH SENTENCE                                 Page 14of14
January 22, 2014
                     CONFIDENTIAL
L.      REVIEW:
        The contents of this document will be reviewed and/or revised as needed on an
        annual basis, in accordance with Policy 00-04-101, "THE DEVELOPMENT,
        and APPROVAL AND IMPLEMENTATION OF POLICY".



APPROVED:       u            ;J~
               Superintendent,
               Indiana State Prison
                                                          DATE:     /-,P.~-   /r:
REVIEW/REVISED:
                                                            DATE:




                                      Ex. 6 - Page 14
             Case 1:19-mc-00145-TSC Document 29-6 Filed 11/05/19 Page 15 of 20




                                             RESTRICTED
                                        INJECTION PROCESS


There are two sets equaling eight injection syringes used during an execution. One set is used as a backup in.
the event that the first attempt fails. The injection process is started from the beginning if a failure to injec{
occurs.

The following is what is contained in each syringe and the order that they are used in an execution:

        1) Yellow      Sodium Pentothal, Pentobarbital or Brevital 2.5 grams, mix powder with saline 50 mil.

       2) Yellow       Sodium Pentothal, Pentobarbital or Brevital 2.5 grams, mix powder with saline 50 mil.

       3) Black        Saline 50 mil.

       4) Blue        Pancuronium 50 mil. or V ecuronium 60 mg. mixed with 50 mil. saline.

       5) Blue        Pancuronium 50 mil. or V ecuronium 60 mg. mixed with 50 mil. saline

       6) Black       Saline 50 mil.

       7) Red         Potassium Chloride 60 mil.

       8) Red         Potassium Chloride 60 mil.


       N's are placed in both arms but only one arm is actually injected with drugs. The other arm is the
       backup in case of a failure to administer the drugs. Saline is injected into both arms prior to
       administering the drugs to ensure that a flow has been established into the veins. After each drug is
       administered, saline is injected to clear the lines. Syringes are prepared prior to the team's arrival to the
       Execution Chamber.




       Revised August 22, 2014




                                                 Ex. 6 - Page 15
            Case 1:19-mc-00145-TSC Document 29-6 Filed 11/05/19 Page 16 of 20



                                               Appendix A


                                           CONFIDENTIAL

                   PROCEDURE FOR VENOUS CUT DOWN

Peripheral intravenous access is used for the injecting of lethal substances to the condemned offender in the
administration of the Death Penalty. There are some circumstances where the offender may have severely
compromised veins and the LV. Team may fail to gain access to peripheral veins.        After four (4) attempts
for intravenous access, the Superintendent will advise the LV. Team to proceed to the holding cell staging
area. The execution will then proceed as follows:

       *12:10am       A.      The Assistant Superintendent or Designee will be notified by the
                              Superintendent to initiate a venous cut down.

                      B.      The Physician will be escorted across the room to the gurney, He will
                              have his bag, surgical light and cut down tray.

                      C.      The Assistant Superintendent or Designee w!ll don a pair of latex
                              gloves in order to provide assistance to the Physician.

                      D.      The Physician will visually examine the offender and select one site for       the
                              procedure.

                      E.      The Physician will prepare the skin of the site with an antiseptic
                              solution.

                      F.      A local anthestic is administered. (Infiltrate the skin with 1% lidocaine
                              with epinephrine). The epinephrine will keep bleeding to a minimum.

                      G.      A full thickness transverse skin incision of 2.5 cm is performed.
                              Identify the vein with blunt dissection and dissect it free from the
                              accompanying structures.

                      H.      Elevate and dissect the vein for a distance of approximately 2-cm, to
                              free it from its bed.

                      I.      Ligate the distal, mobilized vein, leaving the suture in place for traction.
                              Pass a tie about the vein more proximally.

                     J.      A needle (22G or 25G needle or the needle of the intravenous cannula,
                             which is to be used for the cannulation) is used to transfix the vein at
                             the proposed site of cannulation.

                              The circumference of the vein anterior to the needle is almost
                              completely incised with a scalpel. The needle prevents injury to the

                                                       I
                                                Ex. 6 - Page 16
         Case 1:19-mc-00145-TSC Document 29-6 Filed 11/05/19 Page 17 of 20



                                           Appendix A

                          posterior wall of the vein and also facilitates a clean incifilon.

                   L.     The intravenous cannula, without the inner needle is then introduced
                          into the venotomy opening, with the needle steadying the vein. The
                          needle is then removed and the proximal ligature tied over the
                         cannula

                  M.      Attach the intravenous line to the cannula and ensure that the saline
                          solution flows freely up the vein.

                  N.     The wound is closed with interrupted stitches.

                  0.     The Assistant Superintendent and Physician return to the room,
                         taking all surgical implements, surgical light, and the doctors bag with
                         them.

                  P.     A red bag will be utilized for hazardous waste disposal.

                  Q.     A hand washing station is available in the Physicians room for use.

    *12:30 am     The Assistant Superintendent or Designee announces, "I.V. process
                  completed".

    *12:31 am     The Execution Director checks the LV. tubes and notifies the Execution
                  Chamber Security Supervisor, by radio, to transport the witnesses into the
                  viewing area

    *12:31 am     Execution proceeds as usual.




•   Approximate times, actual times may vary.
•   Revised: 28 APR 11




                                                   2
                                            Ex. 6 - Page 17
Case 1:19-mc-00145-TSC Document 29-6 Filed 11/05/19 Page 18 of 20




                                Appendix B


                     CONFIDENTIAL
                             Pharmaceuticals

    1. On hand inventories must be adequate to cover expected usage. Sharps and
       controlled substances must be maintained under careful control at all times
       and must be inventoried monthly by the                     r or designee. A
       perpetual inventory of all pharmaceuticals, (needles, syringes, medications
       and cut down trays) will be maintained.

   2. Procurement of pharmaceuticals is in accordance with the Indiana Board of
      Pharmacy Controlled Substance Registration Certification and the Drug

     . :::~~::::i:-::::::=~~=··
      Enforcement Administration Controlled Substance Registration Certification.

       prepared and processed by the                               Purchase
                                                         r or designee       orders
                                                                       and faxed    are
                                                                                 to the
       vendor. Upon confirmation of order, a delivery date will be established.
       Deliveries are made Monday through Friday to the ISP storeroom. The
       package will be inspected for contents and contraband.. The
              r or designee will transport the package to the
       for secured storage and inventory.


   3. Refrigeration logs will be maintained.

   4. Training - Expired and or damaged pharmaceuticals will be used by the
      Execution Team for training purposes. These items will be clearly marked as
      expired and or damaged and will be destroyed in accordance with established
      protocols. A separate perpetual inventory will be maintained.



                 Drug Preparation and Administration

1. The Injection Team prepares two sets equaling eight (8) injection syringes used
   during an execution. One set is used as a backup in the event the first attempt
   fails. Safety precalltions will be exercised when preparing the syringes, thru ihe
   use of gloves and safety glasses. Spills will be promptly diluted with saline and
   absorbed with towels. Expiration dates of ihe drugs are verified prior to use. As
   each syringe is prepared, it is clearly numbered, color coded and descn"bed. .

       The first syringe of Sodimn Pentothal, Pentobarbital or Brevital-is purchased
       as a powder. Sodium Pentothal, Pentobarbital (1.0 grams) or Brevital (2.5

                                        1

                                  Ex. 6 - Page 18
Case 1:19-mc-00145-TSC Document 29-6 Filed 11/05/19 Page 19 of 20




        grams) per vial and is carefully mixed with 50 mil of sterile saline. Two vials
        are used (5.0 grams). Tbis process is under the direct observation of the
        physician_ Tbis syringe is color coded yellow.

        The second syringe of Sodium Pentothal, Pentobarbital or Brevital is
        purchased as a powder. Sodium Pentothal, Pentobarbital (1.0 grams) or
        Brevital (2.5 grams) per vial and is carefully mixed with 50 mil of sterile
        saline. Two vials are used (5.0 grams). This process is under the direct
        observation of the physician_ 1bi.s. syringe is color coded yellow.

        The third 60cc syringe is 50 milligrams of sterile saline and is color coded
        black

        The fourth 60cc ·syringe is 50 milligrams of Pancuronium Bromide or
        V ecuronium and is color coded blue.

       The fifth 60cc syringe is 50 milligrams of Pancuronium Bromide or
       V ecuronium and is color coded blue.

       The sixth 60cc syringe is 50 milligrams of sterile saline and is color coded
       black.

       The seventh 60cc syringe is 50 milliequivilants of Potassium Chloride and is
       color coded red.

       The eighth 60cc syringe is 50 milliequivilants of Potassium Chloride and is
       color coded red.

2. The injection process begins with step one at which time the offender is slowly
   injected with the Sodium Pentothal, Pentobarbital or Brevital. The Physician,
   Superintendent,                      and Injection Team will closely and vigilantly
   monitor the offender to ensure the surgical depth or surgical plane is deep enough
   so that the offender feels no pain and is unconscious. Tbis depth is characterized
   by loss of consciousness, loss of reflex\muscle response and loss of response to
   noxious stimuli. The depth may be tested through the use of annnonia inhalant,
   pin prick or other accepted stimuli.

3. The IV lines will be constantly monitored by the Physician, Superintendent,
  ••••llili••and            Injection Team for leaks or stoppage. If this situa:tion
   should occur, immediately transfer to the alternate arm and begin at Step 1 of the
   injection procedure. The injection team will not proceed to Step 3 until approval
   is obtained by the Superintendent.




                                        2

                                 Ex. 6 - Page 19
  Case 1:19-mc-00145-TSC Document 29-6 Filed 11/05/19 Page 20 of 20




   4. Once Step 3 begins, the injection procedure will continue until all of the
      chemicals have been injected into the condemned offender and he is pronounced
      dead. The actual time of death will be when the physician pronounces death.

   5. All supplies and equipment used during an execution will be discarded or
      sanitized in accordance with established protocols.



Revised: July 10, 2013




                                        3

                                  Ex. 6 - Page 20
